DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 7/2/19. Claims 1 – 20 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonardi et al. (U.S. 5,786,984) in view of Cook et al. (U.S. 2012/0161696). 
Regarding claims 1, 2, and 15 - 18, Bonardi discloses a modular computing device, (“The present invention relates to a portable personal computer and more particularly to a modular portable personal computer”, col. 1, lines 19 – 20), comprising a base unit, (fig. 1, part 102), including a base system board to provide computing functionality to the base unit, (“electrically connected to the mother board”, col. 2, line 51), an external power connector to receive AC power into the base unit, a ("The power from the AC to DC converter 126 is passed through to the external flexible bay 116 by connecting a suitable cable 136 to an additional power port”, col. 6, lines 26 – 29), and an expansion dock to removably receive an expansion unit, and an AC power transfer unit at the expansion dock coupled to the external power connector, (fig. 1, part 104). 
Bonardi, however, is silent on the issue of transferring high-voltage AC power and an AC power backbone. In a related art, however, Cook discloses wireless transfer power device, (“wireless power transfer, and more specifically to devices, systems, and methods related to wireless power transfer”, par. 0002), wherein Cook further discloses transferring high-voltage AC power, (“a power supply 210 (e.g., AC or DC) supplies power to the base wireless power charging system 202 to transfer energy”, par. 0044, and “the base charging system power converter 236 may include circuitry such as an AC/DC converter configured to convert power from standard mains AC to DC power at a suitable voltage level, and a DC/low frequency (LF) converter configured to convert DC power to power at an operating frequency suitable for wireless high power transfer”, par. 0044), and an AC power backbone at the base unit, (“a power backbone 132 and configured to provide an alternating current ( AC) or a direct current (DC) supply through a power link (or power supply) 110 to the base wireless charging system”, par. 0044). 
Therefore, it would have been obvious to one of ordinary skill at the time of invention to combine the AC power backbone and the AC power transfer unit of Cook into the art disclosed by Bonardi in order to meet the desire efficiently and safely transfer power between electronic devices, as disclosed by Cook, par. 0003. 
Regarding claim 5, Bonardi discloses a removable expansion unit including: an expansion system board incorporating a performance enhancing component; an expansion power supply to receive AC power from the AC power transfer unit and to rectify the received AC power to DC power to power the ("The power from the AC to DC converter 126 is passed through to the external flexible bay 116 by connecting a suitable cable 136 to an additional power port”, col. 6, lines 26 – 29 and fig. 1, part 104).
Regarding claim 6, Bonardi discloses a data connector between the base system board and the expansion system board, (“the AC to DC converter 126 is connected directly to the external flexible bay 116”, col. 6, lines 30 – 32). 
Regarding claim 7, Bonardi discloses wherein the performance enhancing component includes additional physical connectors, (“the AC to DC converter 126 may be connected to a power port 132, for example, an 8-pin connector 150 on the external flexible bay”, col. 7, lines 37 – 39). 
Regarding claims 8 - 10, Bonardi discloses wherein the base power supply is sized to power solely the base unit, and wherein the expansion power supply is sized to power solely the removable expansion unit, ("The power from the AC to DC converter 126 is passed through to the external flexible bay 116 by connecting a suitable cable 136 to an additional power port”, col. 6, lines 26 – 29). 
Regarding claims 11 and 12, Bonardi discloses wherein the expansion dock includes a switch to trigger connection of the AC power transfer or data connector unit between the base system board and the expansion system board responsive to proximity of the removable expansion unit to the expansion dock, (“The switch 247 may also be used to provide a status indication of the charging status of the battery pack 127 within the external flexible bay”, col. 10, lines 19 – 21). 	

Claims 3, 4, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonardi (U.S. 5,786,984) as applied to claims 1 and 15 above, and further in view of Meiri et al. (U.S. 8,472,436). 
Regarding claims 3, 4, 13, 14, 19, and 20, Bonardi is silent on the issue of the modular computing device being a gaming console comprising a wireless connection. In a related art, Meiri discloses a modular computing device comprising wireless connections, (“a modular wireless docking station”, col. 2, lines 65 – 66), wherein Meiri further discloses that the computing device may be a gaming console, (“Therefore, the modular wireless docking station 100 can be adapted to function as a residential gateway, a multimedia center, a gaming console”, col. 3, lines 26 – 29). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the gaming console and wireless teachings of Meiri into the art disclosed by Bonardi in order to provide a docking system that enables a modular and wireless connectivity while overcoming the drawbacks of prior art solutions.
	Response to Arguments
Applicant's arguments filed on 7/2/20 have been fully considered but they are not persuasive. Regarding claims 1 and 18, Applicants argue that “Applicant can find no disclosure or suggestion in Bonardi, Cook, or any combination thereof of a base power supply and an AC power transfer unit as recited and within the meaning of Applicant’s Specification”. In response to Applicant’s arguments of claim limitations being recited and within meaning of the specification, the Applicants are reminded that it is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. In this case, it is argued, with respect to the cited art references, the Applicant can find no disclosure or suggestion of art references disclosing a base power supply and an AC power transfer. Cook discloses a power supply and an AC/DC converter, which is disclosed by Cook to be suitable for high power transfer, (par. 0044), which is viewed by the Examiner as being equivalent to the claimed base power supply and an AC power transfer. 
It is further argued that Cook is non-analogous art, more specifically, it is argued that Cook “is not in the same field on endeavor”. The Examiner respectfully disagrees. The present invention is claimed as a modular computer device. A modular computing device is defined as a device wherein modules can be removed, replaced, or upgraded without affecting other components. Cook, as stated by the Applicants, is directed to the wireless charging of electric vehicles, wherein Cook discloses In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also further argued, that there is no disclosure of an “expansion power supply as a distinct concept and component from the base power supply”. In response to this, similar to the video game console statement, this particular is not claimed. It is disclosed in claim 1 that the expansion dock is a removably expansion unit, wherein, as stated previously, that part 104 in fig. 1 of Bonardi as meeting this claim limitation, as it is claimed in the present invention that the expansion dock is an expansion power supply.  
Furthermore, it is argued that the “Applicant can find no disclosure or suggestion in Bonardi, Meiri, or any combination thereof of an AC wireless power coupling”. While the Examiner agrees with this statement about Bonardi and Meiri, however, Bonardi and Meiri are not relied upon meeting this limitation. As cited above, Cook discloses wireless transfer power device, (“wireless power transfer, and more specifically to devices, systems, and methods related to wireless power transfer”, par. 0002), that includes AC power, (“a power supply 210 (e.g., AC or DC) supplies power to the base wireless power charging system 202 to transfer energy”, par. 0044, and “the base charging system power converter 236 may include circuitry such as an AC/DC converter configured to convert power from standard mains AC to DC power at a suitable voltage level, and a DC/low frequency (LF) converter configured to convert DC power to power at an operating frequency suitable for wireless high power transfer”, par. 0044). Therefore, the Examiner maintains that the cited art references render the present invention obvious as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715